Title: To George Washington from Lieutenant Colonel Ethan Allen, 28 May 1778
From: Allen, Ethan
To: Washington, George


                    
                        Sir
                        Bennington [County, Vt.] 28th May. 1778
                    
                    I recd Your Excellency’s Express this day, with a Bravet Commission; I Esteam the Approbation of Congress, your Excellency and my Country in General, Above gold and Silver. am now recruiting my Constitution, and for that purpose have Laid out a Certain regimane of Diet and Exercise. The Enemy keep their Ships of war Cruising in the lake but do not as yet Infest our Extensive frontiers, Tho it has been Expected that they will—they made an Attempt in March but were Beaten by the green Mountain Boys Three to one. I am Sir with the greatest Esteem your Excellency’s Most Devoted Obedient and Humble Servant
                    
                        Ethan Allen
                    
                